ALLOWANCE

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Donald Lewis on 05/17/2022.

Claim 10 has been cancelled.
Claims 1, 5-6, 8, 11-12, 14-16, 18 and 20 have been amended to:

1.	(Currently Amended) A system, comprising:
	a control valve for controlling a flow of a first fluid medium from a high-temperature coolant circuit to a low-temperature coolant circuit, wherein the control valve comprises a housing, a flow channel, an inlet for receiving the first fluid medium and an outlet for expelling the first fluid medium, a closure configured to open or close the flow channel, an access for at least one second fluid medium to flow and contact the closure, and a thermostat fluidly coupled to the flow channel, wherein the thermostat is arranged between the closure and the outlet, wherein the control valve comprises a first spring arranged between the closure and the thermostat and a second spring arranged between the thermostat and the outlet, wherein a pressure is transferred to the [[a]] pressure of the second spring via a pressure of the at least one second fluid medium, and the thermostat is configured to control an opening characteristic curve of the closure such that the closure closes the flow channel 

5.	(Currently Amended) The system of claim 1, wherein the closure is configured such that, in the first working state, the inlet is fluidly coupled to the thermostat via a bleed line, such that a portion of the first fluid medium flows to the thermostat and not through the outlet 

6.	(Currently Amended) The system of claim 1, further comprising a cooling radiator arrangement comprising a high-temperature cooling radiator arranged along the high-temperature coolant circuit[[,]] and a low-temperature cooling radiator arranged along the low-temperature coolant circuit, wherein the control valve is arranged between the high-temperature cooling radiator and the low-temperature cooling radiator, and wherein the control valve is configured to adjust coolant flow from the high-temperature cooling radiator to the low-temperature cooling radiator.

8.	(Currently Amended) An engine system, comprising:
	a first radiator arranged upstream of a second radiator relative to a direction of a coolant flow, wherein the first radiator receives coolant from an engine and wherein the second radiator delivers coolant to a charge-air cooler; and
	a control valve configured to adjust the [[a]] coolant flow from the first radiator to the second radiator, wherein a position of the control valve is adjusted in response to one or more of an intake air pressure and a coolant pressure via a first spring pressing against a closure of the control valve, and wherein the position of the control valve is further adjusted in response to a coolant temperature sensed by a thermostat via a second spring pressing against the first spring via a counter holder of the control valve.

11.	(Currently Amended) The engine system of claim 8, wherein a single pump is configured to conduct the coolant flow through a single coolant circuit comprising each of the first radiator and the second radiator.

12.	(Currently Amended) The engine system of claim 8, wherein the control valve comprises the first spring pressing against the [[a]] closure via a first spring force, and the [[a]] counter holder via a second spring force, wherein the second spring force is parallel to the first spring force.

14.	(Currently Amended) The engine system of claim 13, further comprising a bypass configured to route a sampling amount of coolant from the control valve inlet to the [[a]] thermostat.

15.	(Currently Amended) The engine system of claim 14, wherein the thermostat presses against the second spring force and compresses the second spring and elongates the first spring in response to a temperature of the sampling amount of coolant being greater than a threshold temperature, and wherein the closure actuates away from the control valve inlet to fluidly couple 

16.	(Currently Amended) The engine system of claim 8, wherein a combination of the [[a]] coolant pressure and the intake air pressure adjust the position of the control valve to allow coolant to flow from a control valve inlet to a control valve outlet, and wherein coolant exiting the control valve outlet flows to the second radiator.

18.	(Currently Amended) A system, comprising:
	a single cooling circuit comprising only one coolant pump to conduct coolant from a high-temperature portion of the single cooling circuit to a low-temperature portion of the single cooling circuit, wherein the high-temperature portion comprises at least an engine and a high-temperature radiator, and wherein the low-temperature portion comprises at least a charge-air cooler and a low-temperature radiator; and
	a control valve arranged in a passage fluidly coupling a high-temperature radiator outlet to a low-temperature radiator inlet, wherein the control valve is configured to receive coolant from the high-temperature radiator outlet and intake air from a portion of an intake passage downstream of a compressor, wherein the control valve comprises a closure blocking a control valve inlet from flowing coolant to a control valve outlet when in a closed position, wherein a first spring directly pushes the closure into the closed position, holder, and an 

20.	(Currently Amended) The system of claim 18, wherein the single cooling coolant pump.

Reasons for Allowance
Claims 1-9 and 11-20 are allowed in view of the Examiner’s Amendment above.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not anticipate nor fairly render obvious the combination(s) set forth in the independent claims. In particular the prior art does not teach the specific configuration(s) of the control valve [e.g., the arrangement of the first and second springs with respect to the thermostat, counter holder, intake air access, and/or closure of the control valve] in combination with the other claim limitations.
	The closest prior art of record with respect to an internal combustion engine coolant circulation system including multiple radiators/heat exchangers/coolers and a control valve that operates based on both coolant flow/temperature/pressure and intake/charge air pressure is that of US 5020482 (Deutschmann), however, the control valve per Deutschmann is not configured with both first and second cooperating springs which are utilized in conjunction with the thermostat and other valve/coolant circuit components.
	The closest prior art of record concerning the general layout of the claimed coolant circulation system is that of US 20140374498 (Quix), such that Quix teaches the claimed configuration(s) of the respective first and second high/low temperature radiators/coolers with respect to the engine and charge air cooler, however, the claimed control valve constitutes an additional component that is integrated into the coolant circulation system in such a way that is not taught nor suggested by the prior art of record [e.g., even if one were to suggest applying the teachings per Deutschmann to the coolant circulation system per Quix, one would still need to extensively modify the control valve in addition to deciding where to implement said control valve].
	As such, the claimed invention(s) may be regarded as a novel and inventive coolant circulation system and/or coolant circulation system control valve/configuration, such that said system/control valve/configuration enables a distinct degree of coolant flow/temperature control and/or a distinct coolant flow/heating/cooling profile for the internal combustion engine and/or the components associated with the internal combustion engine.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        
Primary Examiner, Art Unit 3747
/HUNG Q NGUYEN/